Citation Nr: 1014964	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-37 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee. 

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for residual burns to 
the arm, leg, and hands.

5.  Entitlement to service connection for borderline 
diabetes, to include as a result of exposure to herbicides.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a liver disorder.

7.  Entitlement to a compensable disability rating for 
malaria.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of a 
Department of Veterans Affairs (VA),  Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence of record linking 
degenerative joint disease of either knee to service, and 
arthritis of the knees is not demonstrated within one year of 
separation from service.

2.  The existence of an in-service stressor has been 
confirmed, and the record reflects a current diagnosis of 
PTSD.  

3.  There is no competent evidence of record showing a 
current disability due to burns to the arm, leg, and hands 
that it is linked to an explosion in service.  

4.  A current diagnosis of diabetes is not demonstrated.   

5.  A November 1982 rating decision denied the Veteran's 
claim for service connection for a liver disorder; an appeal 
to this decision was not filed.  

6.  The additional evidence received since the November 1982 
rating decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a liver 
disorder.

7.  The evidence of record does not show that malaria is 
currently active as a disease process or that the Veteran has 
any residual impairment caused by malaria. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran has PTSD that is manifested as a result of 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009). 

4.  A disability involving residual burns to the arm, leg, 
and hands was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009). 
 
5.  Diabetes was not incurred in or aggravated by service and 
may not be presumed to have been so incurred, to include as a 
result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

6.  The November 1982 rating decision denying service 
connection for a liver disorder is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982). 

7.  Evidence received to reopen the claim of entitlement to 
service connection for a liver disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

8.  The criteria for a compensable disability rating for 
malaria are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in June 2006, May 2007 and June 
2007 prior to initial adjudication that informed the 
appellant of the information and evidence necessary to 
prevail in his claims.  With respect to the attempt to reopen 
the claim for service connection for a liver disability, the 
June 2006 letter was compliant with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  As for the claim for an increased rating 
for malaria, the required generic notice of the type of 
evidence needed to substantiate an increased claim; namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned, was 
provided in the June 2006 letter.  Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

As for the duty to assist, the service treatment reports and 
post-service clinical evidence has been obtained and, bearing 
in mind that the Veteran is incarcerated, no indication that 
there are additional records that need to be obtained or 
examinations that could be provided that would assist in the 
adjudication of the claims.  


Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that 
an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis and diabetes, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The law provides that "a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

Regulations provide that if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the Veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the Veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the Veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see 
also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

In order to warrant a grant of service connection for PTSD, 
the diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV). See generally Cohen, supra, 10 Vet. App. 128 (1997); 38 
C.F.R. § 4.125.


Arthritis of the Knees and Residual Burns to the Arm, Leg, 
and Hands.

The service treatment records, to include the reports from 
the March 1971 separation examination and medical history 
collected at that time, do not reflect any evidence of a knee 
disability, or evidence of burns to the arm, leg, or hands 
from an explosion.  The post-service evidence includes a VA 
clinical report dated in August 1982 noting that the Veteran 
denied having any skin rashes or any type of skin disease.  
Reports from a private X-ray in October 2002 showed evidence 
of degenerative joint disease of both knees and evidence of 
bilateral Osgood-Schlatter's disease, and reports from a 
visit to a prison clinic in June 2005 reflect complaints of 
"bad knees."  

Review of the evidence of record reveals no evidence linking 
a current disability due to arthritis of either knee to 
service, or evidence of current disability involving burns to 
the arm, leg, and hands from an explosion.  Arthritis was 
also demonstrated well after the one year following 
separation from service in 2002.  Moreover, that a condition 
or injury occurred in service alone is not enough; there must 
be disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In this case, beyond 
the lack of any evidence of burns due to an explosion in the 
service treatment reports, there is no evidence of a current 
disability due to burns to the arm, leg, and hands from an 
explosion in service. 

As for the Veteran's assertions that he has arthritis in the 
knees due to service and burns to the arm, leg, and hands due 
to an in-service explosion, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  Thus, given the 
silent service treatment reports and lack of any competent 
evidence indicating that the Veteran has a current disability 
due to arthritis of the knees or burns to the arm, leg, and 
hands as a result of service, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for arthritis of the knees and 
residual burns to the arm, leg, and hands.  Hickson, supra.  
As such, the doctrine of reasonable doubt is not for 
application and the claims for service connection for 
arthritis of the knees and burns to the arm, leg, and hands 
must be denied.  Gilbert, supra.  

PTSD

The service personnel records document duty in the Republic 
of Vietnam, to include service with the 647th Quartermaster 
Company from April 1, 1970, to August 1970. The Veteran 
contends that he developed PTSD as a result of stressors 
associated with his service in Vietnam, to include witnessing 
a "Corporal Clark" being killed after stepping on a land 
mine.  Records from the United States National Archives and 
Records Administration reflected that a Charles Cook assigned 
to the 647th Quartermaster Company was killed as a result of 
a hostile explosive device in April 1970, and the RO 
determined that this information corroborated the existence 
of a stressor so as to necessitate an examination to 
determine if the Veteran has PTSD as a result of his Vietnam 
service.  

As indicated, the Veteran is incarcerated, and the Veteran 
averred in a statement received in February 2009 that medical 
professionals at his prison will not provide the Veteran with 
an examination that would assist in the adjudication of his 
claim.  Prison clinical reports do reflect a diagnosis of 
PTSD on Axis I in February 2005 and a notation of "probable 
PTSD" in March 2006, and such records reflect nightmares and 
flashbacks as symptoms of PTSD.   

While it would helpful if the Veteran could be afforded a VA 
examination specifically designed to determine if he has PTSD 
as a result of service, the circumstances of the Veteran's 
incarceration appear to preclude such an examination.  
However, there is evidence reflecting a current diagnosis of 
PTSD as set forth above, and the occurrence of an in-service 
stressor has been verified.  As such, it cannot be said that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.  Unless the preponderance of the 
evidence is against the Veteran's claim, it cannot be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Thus, without finding error in the RO's action, the Board 
will exercise its discretion to find that the evidence is, at 
a minimum, in relative equipoise and conclude that service 
connection for PTSD may be granted.  Id.  


Diabetes

As indicated, the Veteran's service included duty in the 
Republic of Vietnam.  Thus, as there is affirmative evidence 
of non-exposure, he is presumed to have been exposed to the 
herbicide Agent Orange during service.  38 U.S.C.A. § 
1116(f).  

Also as indicated, a presumption of service connection has 
been established for Vietnam Veterans who develop diabetes 
after service.  38 C.F.R. § 3.309(e).  Notwithstanding these 
provisions, the record must reflect current disability 
associated with a condition for which service connection is 
claimed.  See Rabideau, Brammer, supra.  Review of the record 
does not reflect a current diagnosis of diabetes, and 
"borderline diabetes" as shown on a problem list collected 
in conjunction with a visit to a medical clinic in July 2003 
does not represent a disability for which service connection 
could be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  As such, the claim for service connection 
for diabetes must be denied on the basis of there being no 
present disability.  

Liver Disorder

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Service connection for a liver disorder was denied by a 
November 1982 rating decision.  The Veteran was informed of 
this decision in December 1982 but did not appeal this 
decision.  As such, it is final.  38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982). 

The evidence before the adjudicators at the time of the 
November 1982 rating decision included service treatment 
reports reflecting malaria, but not a specifically 
identifiable liver disability.  The post-service evidence 
includes private clinical evidence dated in 1982 reflecting 
evidence of liver dysfunction manifested by elevations of 
serum liver enzymes.  A VA examination in August 1982 
resulted in a diagnosis of history of liver dysfunction of an 
unknown cause that was asymptomatic.  It was indicated at 
that time that there was no hepatosplenomegaly, no clinical 
jaundice, no ascites and serum liver enzymes that showed a 
slight elevation of the SGOT enzyme and did not demonstrate 
hepatitis.  The examiner noted prior to obtaining the 
Veteran's enzymes that if liver dysfunction was shown, it 
would not be on the basis of "ancient malaria" but due to 
other reasons.  

Reviewing the evidence submitted since the November 1982 
rating decision, the record reflects laboratory results dated 
November 2002 indicating elevated liver enzymes and a prison 
medical clinic dated in December 2002 indicating the Veteran 
cannot take pain medications due to "liver dysfunction."  
None of these reports or any other clinical evidence received 
since the November 1982 rating decision contains any medical 
findings or opinions linking a liver disorder to service.  As 
for the assertions of the Veteran that he has a liver 
disorder as a result of service, to the extent the assertions 
are considered as "new," they are not "material" as such 
assertions from lay persons as to matters that require 
medical expertise do not constitute material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  In sum, the Board finds that none of the additional 
evidence received since the November 1982 rating decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a liver disorder as it does not 
contain any probative competent medical evidence linking a 
current liver disability to service.  Therefore, none of this 
evidence is material, and the claim for entitlement to 
service connection for a liver disorder is not reopened.  As 
new and material evidence to reopen the finally disallowed 
claim for service connection for a liver disorder has not 
been received, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993)

Increased Rating for Malaria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Malaria as an active disease is rated 100 percent disabling.  
38 C.F.R. § 4.88b, Diagnostic Code 6304.  A "Note" under 
Diagnostic Code 6304 states that the diagnosis of malaria 
depends on the identification of malarial parasites in blood 
smears.  If the Veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears, and if present, residuals therefrom are rated 
as liver or spleen damage under the appropriate system.  Id.  
Where the schedule does not provide a zero percent disability 
rating for a diagnostic code, a zero percent disability 
rating is assigned if the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

The Veteran was treated for malaria in service, and service 
connection for this disability was granted by a November 1971 
rating decision.  A 10 percent rating was assigned from March 
1971 under rating criteria codified at Diagnostic Code 6304 
no longer in effect.  A noncompensable rating was assigned 
from March 1972, and this rating has been continued until the 
present time.  

Thereafter, an August 1982 VA examination noted that the 
Veteran's malaria had not been active since 1971, and that 
the Veteran was asymptomatic for malaria and was not 
receiving any treatment for the condition.  Review of the 
remaining clinical evidence of record does not reflect any 
evidence of the recurrence of the Veteran's malaria.  With 
respect to any liver dysfunction currently shown, as noted 
above, it was declared by a VA examiner in 1982 that any 
liver dysfunction which may be shown would not be related to 
the Veteran's in-service malaria, described even at that time 
as "ancient."  There is otherwise no competent evidence 
linking current liver dysfunction to residuals of malaria, 
and no evidence that the Veteran's malaria is active or that 
he has any residual disability due to the in-service malaria.  
As such, a compensable rating for malaria is not warranted.  
38 C.F.R. § 4.88b, Diagnostic Code 6304.  The Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal, as such, 
staged ratings are not warranted.

The appellant's contentions offered in conjunction with his 
claim for increased compensation benefits are outweighed by 
the medical evidence cited above which has been found more 
probative to the issue; therefore, such contentions cannot 
serve to award a higher rating.  Espiritu; cf. Jandreau.  
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
increased rating for malaria, the doctrine is not for 
application.  Gilbert, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a compensable 
rating is provided for certain manifestations due to active 
malaria, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the noncompensable rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.  

Service connection for degenerative joint disease of the left 
knee is denied. 

Service connection for PTSD is granted. 

Service connection for residual burns to the arm, leg, and 
hands is denied. 

Service connection for borderline diabetes, to include as a 
result of exposure to herbicides, is denied.   

New and material evidence having not been received, the claim 
for service connection for a liver disorder is not reopened, 
and the appeal with respect to this matter is denied.

Entitlement to a compensable disability rating for malaria is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


